Exhibit 99.1 Press Release Contacts: Jay Bullock Chief Financial Officer Matt Coyle VP, Investor Relations ARGO GROUP ANNOUNCES 2 HAMILTON, Bermuda (Feb. 14, 2012) – Argo Group International Holdings, Ltd. (NasdaqGS: AGII) today reported net income of $1.4 million and a net loss of $82.4 million for the quarter and year ended Dec. 31, 2011, respectively, compared to net income of $12.8 million and $82.6 million for the same periods in 2010. "2011 was a challenging year for Argo Group and the industry given the significant catastrophe activity, and relative to competitors who were also exposed to international catastrophes, we performed relatively well," said Argo Group Chief Executive Officer Mark E. Watson III. "Further, I am more optimistic about the future in light of thepositive trends we are seeing in the marketplace and this management team's actions to position our four diverse businesses for profitable growth in 2012." HIGHLIGHTS FOR THE FOURTH QUARTER ENDED DEC. 31, 2011: · Revenue was $318.6 million, an increase of $2.1 million over the fourth quarter of 2010. · Gross written premiums were $341.8 million, an increase of $52.8 million over the fourth quarter of 2010. · Net income was $1.4 million or $0.05 per diluted share compared to $12.8 million or $0.44 per diluted share in the fourth quarter of 2010. · The net after-tax operating1 loss per diluted share was $0.34 compared to $0.51 of net after-tax operating income1 per diluted share in the fourth quarter of 2010. · The pre-tax operating1 loss was $10.8 million compared to $18.2 million of pre-tax operating income1 in the fourth quarter of 2010. · Pre-tax income was $8.3 million compared to $18.3 million in the fourth quarter of 2010. 1 – Results are before net realized investment and other gains and foreign currency exchange (gains) losses. - more - Argo House T 110 Pitts Bay Road
